Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 03, 2019


The Court of Appeals hereby passes the following order:


A19A1771. RODERICK JACKSON v. THE STATE.

      In 2012, Roderick Jackson pled guilty to two counts of cruelty to children in
the first degree and one count of cruelty to children in the second degree. He
subsequently filed a motion to withdraw his guilty plea, and, following a hearing, the
trial judge orally denied Jackson’s motion in November 2012. On March 22, 2019,
Jackson filed a pro se Notice of Appeal, appealing “the decision made during an
open-ended guilty plea” in January 2012. We lack jurisdiction.
      OCGA § 5-6-38 (a) requires that a notice of appeal be filed within 30 days of
the order sought to be appealed. The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. Henderson v. State, 265
Ga. 317, 317 (1) (454 SE2d 458) (1995). Here, Jackson apparently seeks to appeal the
2012 sentence entered following his guilty plea. We, however, lack jurisdiction to
consider a direct appeal from that disposition order. See OCGA § 5-6-38 (a). We
likewise lack jurisdiction to consider any appeal from the denial of Jackson’s motion
to withdraw his guilty plea. In his notice of appeal, Jackson specifies that certain
records be transmitted to this Court. These records do not include the stamped “filed”
court order denying the motion to withdraw his plea or any document filed after 2012.
Given the absence of a trial court order entered within 30 days of Jackson’s Notice
of Appeal, we have nothing to review. See Amica v. State, 307 Ga. App. 276, 282 (2)
(704 SE2d 831) (2010).
      Based on the designated record transmitted to this Court, Jackson’s appeal is
untimely and is hereby DISMISSED for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/03/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.